United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-538
Issued: August 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 12, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated December 5, 2011, which denied his
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On May 3, 2011 appellant, then a 58-year-old laborer, filed a claim for compensation
alleging that he developed hearing loss due to his federal employment. He became aware of his

1

5 U.S.C. § 8101 et seq.

hearing loss and its relation to his employment on April 5, 2011. Appellant stopped working at
the employing establishment in 1996.
Appellant submitted employing establishment medical records with audiograms taken
from the hearing conservation program dated December 30, 1970 to January 23, 1991, which
revealed progressive hearing loss at all frequencies. An April 5, 2011 audiogram revealed mild
hearing loss. Appellant submitted a job application dated April 6, 1978 and a job history
summary from September 8, 1987 to September 21, 1995.
By letters dated May 26 and September 28, 2011, OWCP advised appellant of the type of
evidence needed to establish his claim. It also requested the employing establishment to address
appellant’s workplace noise exposure.
On September 7, 2011 OWCP referred appellant’s medical record to the medical adviser
for a determination of whether there was evidence of hearing loss. In a September 8, 2011
report, an OWCP medical adviser reviewed the audiograms dated December 30, 1970 to April 5,
2011 and opined that there was a significant loss of hearing in both ears at all frequencies
through 4,000 Hertz (Hz) except the right ear at 500 Hz there was no change.
Appellant submitted an employment history summary. He noted he was last exposed to
hazardous noise on April 5, 2011. Appellant first noticed his hearing loss on April 5, 2011 and
realized it was causally related to his employment on the same date. He had no hobbies which
involved exposure to loud noise.
In a statement of accepted facts, OWCP noted that appellant was in the Army from
September 1973 to September 1975. From 1977 to 1996, appellant worked at the employing
establishment, mostly as a nuclear plant laborer with short periods of time that he was out of
work. He performed duties of a tractor and machine operator and was exposed to hazardous
noise of machinery and chainsaws with 90 percent of his work spent around hazardous noise.
From May 20 to October 10, 1996 and from May to October 1997, appellant was employed at
the Department of the Interior as a tractor operator. He performed duties of a tractor and
machine operator and was exposed to hazardous noise of machinery and chainsaws with 90
percent of his work spent around hazardous noise.
By letter dated October 25, 2011, OWCP referred appellant to Dr. Jack W. Aland, a
Board-certified otolaryngologist, for otologic examination and audiological evaluation.
Dr. Aland performed an otologic evaluation of appellant on November 14, 2011 and audiometric
testing was conducted on the doctor’s behalf on the same date. Testing at the frequency levels of
500, 1,000, 2,000 and 3,000 Hz revealed the following: right ear -- 20, 15, 30 and 30 decibels;
left ear -- 25, 20, 35 and 35 decibels. In a report dated November 14, 2011, Dr. Aland diagnosed
symmetric mild bilateral neurosensory hearing loss with no noise notch and 92 percent
discrimination in both ears. He noted normal ear canals, tympanic membranes and speech
reception. Dr. Aland advised that the audiometric test results were valid and representative of
appellant’s hearing sensitivity. He noted comparing historical audiograms with the first
audiogram from 1970 showing normal hearing and the last audiogram during the period of
employment with the employing establishment in 1991 showing normal hearing in the left ear
and a loss of 30 decibels of hearing at 6,000 Hz with all other frequencies normal. Dr. Aland

2

opined that appellant worked around noise from 1977 to 1987 with no hearing loss in either ear
and, after a four-year period, a repeat audiogram revealed normal hearing in the left ear and a
drop of 30 decibels in the right ear at 6,000 Hz. He opined that most likely the hearing loss was
not due to his noise exposure while working for the employing establishment. Dr. Aland noted
some continued drop in both ears since then over a 10-year period; however, he noted it was
unclear how much noise exposure he had after he stopped work for the employing establishment.
He noted that appellant may benefit from bilateral hearing aids.
In a December 5, 2011 decision, OWCP denied the claim finding that the medical
evidence did not support that the hearing loss was causally related to workplace noise exposure.
As appellant did not have an employment-related hearing loss, he had no entitlement to a
schedule award.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that the injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
In the instant case, it is not disputed that appellant was exposed to noise from 1977 to
1996 in the course of his employment. OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to support that he has hearing loss causally related to his
workplace noise exposure. It noted that appellant did not submit any medical report from a
physician addressing how workplace noise exposure may have caused or aggravated his hearing
loss. OWCP noted that appellant’s last date of exposure was in 1996.
Appellant submitted various employing establishment audiograms signed by an
audiologist from December 30, 1970 to January 23, 1991, which revealed progressive hearing
loss at all frequencies. On October 25, 2011 OWCP referred appellant to Dr. Aland. In a
November 14, 2011 report, he determined that appellant’s sensorineural hearing loss was not due
to appellant’s employment. Dr. Aland diagnosed symmetric mild bilateral neurosensory hearing
loss and noted reviewing audiograms from 1970 to 1991. However, as noted above, appellant’s
last noted exposure to hazardous noise was in 1996. The Board notes that for the five-year
period from 1991 to 1996 there is no clear record of audiograms being performed on behalf of
the employing establishment or as part of an employing establishment hearing conservation
program. As appellant worked at the employing establishment from 1991 to 1996, it would be
likely that audiograms exist for this period but it is unclear from the record that the employing
establishment provided all records pertaining to appellant and any records generated as part of
any hearing conservation program. The Board notes that these records would not be readily
accessible to appellant.
Proceedings under FECA are not adversary in nature nor is OWCP a disinterested arbiter.
The Board has stated that, while it is the burden of an employee to establish his or her claim,
OWCP also has a responsibility in the development of the factual evidence, particularly when
such evidence is of the character normally obtained from the employing establishment or other
government source.4 The Board has the obligation to see that justice is done.5
Therefore, the Board finds that the case must be remanded to OWCP to obtain from the
employing establishment any audiograms taken during appellant’s period of employment,
including the period of 1991 to 1996, and obtain information regarding any employing
establishment hearing conservation program. Following this, and any other further development
as deemed necessary, OWCP shall issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

4

See Russel Martin Dawson, 32 ECAB 1998 (1981); Willie James Clark, 39 ECAB 1311 (1988).

5

John W. Butler, 39 ECAB 852 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the December 5, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
in accordance with this decision of the Board.
Issued: August 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

